DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The office notes the following definition provided in the specification: “strong acid content” is defined as “the total content of strong acid on the surface of the molecular sieve, and the strong acid refers to the acid detected by pyridine adsorption infrared spectroscopy at 350°C” (p. 11, lines 24-26).
“Ultra-stabilization” is interpreted as an art-recognized term for forming a specific type of Y-zeolite (ultrastable Y or USY).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, use of the term “preferably” makes it unclear whether or not the limitation(s) that follows is intended to limit the scope of the claim. This includes:
Claim 3 recites “preferably, the rare earth comprises…”
Claim 3 recites “preferably, the active element…” (three instances).
Claim 5 recites “preferably, the ion-exchanged…”
Claim 8 recites “preferably, the resulting…”
Claim 9 recites “preferably, the step (3)….”
Claim 10 recites “preferably, the organic acid…” and “preferably, the inorganic acid…”
Claim 12 recites “preferably, the step (5)…”
Claim 13 recites “preferably, the step (6)...” (three instances).
Claim 13 further recites “preferably, the gallium salt…” and “preferably, the boron…”
Claim 16 recites “preferably, the hydrocarbon feedstock…” and “preferably, the catalytic cracking conditions…”
Further regarding claim 3, “and” is used in lines 7 and 9 and thereafter “or” is used in line 16. It is therefore unclear which elements of claim 3 are required and which are intended to be claimed in the alternative.
The term “mild” in claims 4, 8 and 9 is a relative term which renders the claims indefinite. The term “mild” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification precisely what conditions would be within the scope of “mild” hydrothermal treatment.
Regarding claim 9, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1, 2 and 15 are allowed.
Claims 3-14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a modified Y-type molecular sieve having all of the claimed properties, its method of preparation, and method of use in a catalytic cracking process.
The closest prior art references are discussed as follows (English machine translations cited and provided herewith):
CN 102029177: discloses a modified Y-type molecular sieve prepared by ion exchange with one or more of a list including a rare earth, Mg, and Ca (see p. 3, paragraph beginning “In the production of…Na in the described”; Table 3, listing properties). The total pore volume is outside of the claimed range, lattice constant is similar/overlapping, and sodium content is within the claimed range. However, there is no specific disclosure of a gallium and/or boron content within the claimed range, as well as the claimed B acid to L acid ratio, lattice collapse temperature, and non-framework aluminum.
CN 1194941: discloses a modified Y-type molecular sieve, which has been treated with sodium tetrachloride. The catalyst has a sodium oxide content of 0.43 wt% and a rare earth oxide content of 3.1 wt%. The lattice constant is just outside of the claimed range and the lattice collapse temperature is within the claimed range (see Example 3; Table 1). However, there is no disclosure of inclusion of gallium and/or boron, as well as many of the claimed properties, including B acid to L acid ratio and non-framework aluminum.
CN 1388064: discloses preparing a high silicon Y zeolite comprising ammonium exchange of an NaY zeolite, steam hydrothermal treatment, and silicon tetrachloride treatment (see claims 1-6).
CN 1683244: discloses a modified Y-type molecular sieve, which has been treated with sodium tetrachloride. The catalyst has a rare earth content of 6.5 wt% and a sodium content of 0.22 wt%. The lattice constant and the lattice collapse temperature are within the claimed ranges (see example/embodiment 12). As with the other references discussed above, this reference also fails to teach all of the claimed combination of properties and fails to teach inclusion of gallium and/or boron.
CN 107973314: discloses a phosphorus and rare earth Y molecular sieve sharing many properties/characteristics with the claimed modified Y molecular sieve (see claim 1). The reference, however, does not disclose a gallium and/or boron active element as claimed. Nor does the reference disclose lattice collapse temperature and proportion of non-framework aluminum.
CN 1597850: discloses a rare-earth exchanged Y zeolite comprising a sodium content of less than 0.75% and containing an acidic metal component of which list of suitable metals includes gallium (see claim 1). The catalyst does not have a phosphorus component. Furthermore, the reference fails to disclose many of the properties and characteristics of the claimed modified Y-type molecular sieve.
Accordingly, the prior art fails to disclose or adequately suggest a modified Y-type molecular sieve according to the claimed embodiment(s), in particular having a combination of all of the claimed elements and properties/characteristics. Nor does it appear that it would be obvious to combine the above-mentioned references in such a way that would result in the claimed catalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772